DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed March 25, 2021.
In view of the Amendments to the Claims filed March 25, 2021, the provisional rejections of claims 1 and 3-22 on the ground of nonstatutory double patenting previously presented in the Office Action sent September 25, 2020 have been substantially maintained and modified only in response to the Amendments to the Claims.
In view of the Amendments to the Claims filed March 25, 2021, the rejections of claims 6, 10, 15, 16, and 22 under 35 U.S.C. 112(a) previously presented in the Office Action sent September 25, 2020 have been substantially maintained and modified only in response to the Amendments to the Claims.
In view of the Amendments to the Claims filed March 25, 2021, the rejection of claim 16 under 35 U.S.C. 112(b) has been withdrawn. 
In view of the Amendments to the Claims filed March 25, 2021, the rejections of claims 1 and 3-22 under 35 U.S.C. 103 previously presented in the Office Action sent September 25, 2020 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1 and 3-22 are currently pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1 and 3-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-22 of copending Application No. 14/317,939, unpatentable over claims 1 and 3-22 of copending Application No. 14/317,956, and unpatentable over claims 1, 3, 4, 8-10, and 12-26 of copending Application No. 14/317,966. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in instant claims 1 and 3-22 are recited in the claims of the copending applications cited above all but the coating being applied to a three-dimensional window surface of an aircraft. However, the coatings for a three-dimensional window surface of an aircraft are intended use limitations in claims directed towards apparatuses, and coatings being applied specifically to a window surface of an aircraft as method claims is an obvious application as explained in the rejections of the claims below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 10, 16, and 22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites, “wherein the conformal organic photovoltaic device has a curved surface engaging a first curved surface of the pressure-sensitive adhesive such that any air entrained between the conformal organic photovoltaic device and the pressure-sensitive adhesive may be removed, and wherein the pressure-sensitive adhesive has a second curved surface engaging the curved surface of the three-dimensional window surface such that any air entrained between the second curved surface of the pressure-sensitive adhesive and the curved surface of the three-dimensional window surface may be removed.”
The specification, as originally filed, does not evidence applicant had in possession and invention including “wherein the conformal organic photovoltaic device has a curved surface engaging a first curved surface of the pressure-sensitive adhesive such that any air entrained between the conformal organic photovoltaic device and the pressure-sensitive adhesive may be removed, and wherein the pressure-sensitive adhesive 
The specification teaches in [0019-0020] that laminated onto the aircraft window using stretching and press-forming, with or without vacuum assistance in removing entrained air, is the electricity-generating OPV device 204/304, which is adhered to the aircraft window using the pressure-sensitive adhesive layer 205/305, and is supported by the thin flexible substrate layer 203/303. Also see original claims 15 and 16.
However, the specification does not discuss or depict where the entrained air is located. The specification generally notes techniques such as vacuum assistance in removing entrained air, but does not describe any embodiments with complete removal of any air bubbles corresponding to the claimed “such that any air entrained…may be removed”. 
The claim requires that a specific location of the coating, “between the conformal organic photovoltaic device and the pressure-sensitive adhesive”, be “such that any air entrained…may be removed” and another specific location “between the second curved surface of the pressure-sensitive adhesive and the curved surface of the three-dimensional window surface” be “such that any air entrained…may be removed”. However, the specification does not describe any location where air may be entrained. The specification does not teach any degree of air removal. 
The instant specification does not evidence applicant had in possession an invention teaching a specific location of “between the conformal organic photovoltaic 
Claim 10 recites, “wherein the conformal organic photovoltaic device has a curved surface engaging a first curved surface of the pressure-sensitive adhesive such that any air entrained between the conformal organic photovoltaic device and the pressure-sensitive adhesive may be removed, and wherein the pressure-sensitive adhesive has a second curved surface engaging the curved surface of the three-dimensional window surface such that any air entrained between the second curved surface of the pressure-sensitive adhesive and the curved surface of the three-dimensional window surface may be removed.”
The specification, as originally filed, does not evidence applicant had in possession and invention including “wherein the conformal organic photovoltaic device has a curved surface engaging a first curved surface of the pressure-sensitive adhesive such that any air entrained between the conformal organic photovoltaic device and the pressure-sensitive adhesive may be removed, and wherein the pressure-sensitive adhesive has a second curved surface engaging the curved surface of the three-dimensional window surface such that any air entrained between the second curved surface of the pressure-sensitive adhesive and the curved surface of the three-dimensional window surface may be removed”.
The specification teaches in [0019-0020] that laminated onto the aircraft window using stretching and press-forming, with or without vacuum assistance in removing entrained air, is the electricity-generating OPV device 204/304, which is adhered to the aircraft window using the pressure-sensitive adhesive layer 205/305, and is supported by the thin flexible substrate layer 203/303. Also see original claims 15 and 16.
However, the specification does not discuss or depict where the entrained air is located. The specification generally notes techniques such as vacuum assistance in removing entrained air, but does not describe any embodiments with complete removal of any air bubbles. 
The claim requires that a specific location of the coating, “between the conformal organic photovoltaic device and the pressure-sensitive adhesive”, be “such that any air entrained…may be removed” and another specific location “between the second curved surface of the pressure-sensitive adhesive and the curved surface of the three-dimensional window surface” be “such that any air entrained…may be removed”. However, the specification does not describe any location where air may be entrained. The specification does not teach any degree of air removal. 
The instant specification does not evidence applicant had in possession an invention teaching a specific location of “between the conformal organic photovoltaic device and the pressure-sensitive adhesive” as having no air, or “such that any air entrained…may be removed”, as well as another specific location of “between the second curved surface of the pressure-sensitive adhesive and the curved surface of the three-dimensional window surface” as having no air, or “such that any air entrained…may be removed”.
Claim 22 recites, “such that any air entrained between the conformal organic photovoltaic device and the pressure-sensitive adhesive may be removed”. 
The specification, as originally filed, does not evidence applicant had in possession of an invention including an electricity-generating coating “such that any air entrained between the conformal organic photovoltaic device and the pressure-sensitive adhesive may be removed”.
The specification teaches in [0019-0020] that laminated onto the aircraft window using stretching and press-forming, with or without vacuum assistance in removing entrained air, is the electricity-generating OPV device 204/304, which is adhered to the aircraft window using the pressure-sensitive adhesive layer 205/305, and is supported by the thin flexible substrate layer 203/303. Also see original claims 15 and 16.
However, the specification does not discuss or depict where the entrained air is located. The specification generally notes techniques such as vacuum assistance in removing entrained air, but does not describe any embodiments with complete removal of any air bubbles. 
The claim requires that a specific location of the coating, “between the conformal organic photovoltaic device and the pressure-sensitive adhesive”, be “such that any air entrained…may be removed”. However, the specification does not describe any location where air may be entrained. The specification does not teach any degree of air removal. 
The instant specification does not evidence applicant had in possession an invention teaching a specific location of “between the conformal organic photovoltaic device and the pressure-sensitive adhesive” as having no air, or “such that any air entrained…may be remove”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-9, 11, 12, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Booth et al. (U.S. Pub. No. 2011/0197955 A1).
With regard to claims 1, 3, and 17, Kaltenbrunner et al. discloses an electricity-generating coating for a three-dimensional window surface of an aircraft, the electricity-generating coating comprising:
a conformal organic photovoltaic device (see “Methods” section connecting right column of page 6 to left column of page 7 disclosing organic PEDOT:PSS/P3HT:PCBM type solar cells reading on the claimed conformal organic photovoltaic device; see Fig. 1a-e depicting cited cells flexibly conforming under compression and stretching), including 
one or more cells connected in series and/or parallel (see “Methods” section connecting right column of page 6 to left column of page 7 organic PEDOT:PSS/P3HT:PCBM type solar cells reading on the claimed “one” cell of the conformal organic photovoltaic device), wherein 
the conformal organic photovoltaic device is configured to be adhered to the three-dimensional window surface, along with wires and power electronics to allow such coatings to provide electricity for electrical systems on-board the aircraft (the flexible PEDOT:PSS/P3HT:PCBM type conformal organic photovoltaic device is cited to be structurally capable of adhering to a three-dimensional window surface along with wires and power electronics to allow such coatings to provide electricity for electrical systems on-board the aircraft because it is depicted in Fig. 1a-e as adhered on a surface and comprising electrodes), and wherein
the conformal organic photovoltaic device is semitransparent (see Fig. 1 depicting cited organic photovoltaic device capable of partially transmitting radiation reading on the claimed semitransparent), 
a flexible transparent substrate (see “Substrate preparation” at right column, page 6 disclosing flexible transparent “PET” substrate layer), wherein
the conformal organic photovoltaic device is covered by the flexible transparent substrate (see “Substrate preparation” and “Device fabrication” at right column, page 6 disclosing flexible transparent “PET” substrate layer with cited PEDOT:PSS/P3HT:PCBM type conformal organic photovoltaic device deposited  thereon, which is cited to provide for the claimed covered by the flexible transparent substrate). 

Kaltenbrunner et al. does not disclose comprising a pressure-sensitive adhesive on the conformal organic photovoltaic device and on an opposite side of the conformal organic photovoltaic device from the flexible transparent substrate.
However, Booth et al. discloses a transfer film for a photovoltaic type optoelectronic device (see Fig. 1) and discloses the transfer film comprising
a flexible transparent substrate (18, Fig. 2 & see [0023]), 
a multilayer organic photovoltaic optoelectronic device (12 with bus bar layers 13a-b, Fig. 2 & see [0021]) like that of Kaltenbrunner et al., and 
a pressure-sensitive adhesive on an opposite side of the multilayer organic photovoltaic optoelectronic device from the flexible transparent substrate (such as pressure-sensitive adhesive 22, Fig. 2), 
wherein the pressure-sensitive adhesive is one of semitransparent and transparent (see [0026] disclosing pressure-sensitive adhesive 22 can be various semitransparent or transparent materials such as “EVA”). 

[0024] and Fig. 2 depicting photovoltaic device mounted to surface 30 via adhesive 22).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the electricity-generating coating of Kaltenbrunner et al. to include a pressure-sensitive adhesive on the opposite side of the conformal organic photovoltaic device from the flexible transparent substrate as taught by Booth et al. because it would allow for encapsulating the conformal organic photovoltaic device, provide a structural protective backing, operate as a sealant, and provide a mounting adhesive for mounting the conformal organic photovoltaic device. 
The combination of the electricity-generating coating of Kaltenbrunner et al. and the mounting adhesive of Booth et al. discloses
the cited pressure-sensitive adhesive, like EVA, which is flexible and configured to adhere and conform the conformal organic photovoltaic device to the three-dimensional window surface (recall adhesive 22 adhering and conforming the photovoltaic device 12 to a surface 30 depicted in Fig. 2 of Booth et al. cited to be structurally capable of adhering and conforming the photovoltaic device to a three-dimensional window surface; the cited pressure-sensitive adhesive is cited to read on the claimed “flexible” because it inherently comprises some degree of flexibility) 
such that light is capable of passing through the conformal organic photovoltaic device and the pressure sensitive adhesive of the electricity-generating coating from either side (recall cited pressure sensitive adhesive of 
With regard to claims 4, 5, and 7-9, independent claim 1 and dependent claim 4 are obvious over Kaltenbrunner et al. in view of Booth et al under 35 U.S.C. 103 as discussed above. Kaltenbrunner et al. discloses wherein 
the conformal organic photovoltaic deice is protected by a transparent encapsulant material (see right column, page 6 disclosing cited PEDOT:PSS/P3HT:PCBM type conformal organic photovoltaic device can be covered by a thin and flexible PET as a supporting substrate reading on the claimed “protected by a transparent encapsulant material” because the PET material encapsulates and protects the cited conformal organic photovoltaic device as a physical barrier). Kaltenbrunner et al. discloses 
an electricity-generating coating configured to be structurally capable of directly coating/adhering the conformal organic photovoltaic device to a curved or completely planar three-dimensional window surface (as the electricity-generating coating is depicted in Fig. 1a-e as flexibly conforming under compression and stretching).
With regard to claims 11, 12, 18, and 19, Kaltenbrunner et al. discloses a transfer film comprising 
a support substrate (see “Substrate preparation” at right column, page 6 disclosing “Rigid glass slides…serving as supporting substrates”), 
a flexible transparent substrate (see “Substrate preparation” at right column, page 6 disclosing flexible transparent “PET” substrate layer);
a transfer release layer laminated between the support substrate and the flexible transparent substrate (such as the PDMS transfer release layer disclosed in “Substrate preparation” at right column, page 6 adhered between the cited glass support substrate and cited PET flexible transparent substrate), and 
an organic photovoltaic device (see “Methods” section connecting right column of page 6 to left column of page 7 disclosing organic PEDOT:PSS/P3HT:PCBM type solar cells reading on the claimed organic photovoltaic device) comprising
one or more cells connected in series and/or parallel (see “Methods” section connecting right column of page 6 to left column of page 7 organic PEDOT:PSS/P3HT:PCBM type solar cells reading on the claimed “one” cell of the organic photovoltaic device)
on an opposite side of the flexible transparent substrate from the transfer release layer (see “Device fabrication” section at right column, page 6 disclosing the cited organic photovoltaic device deposited on the cited PET flexible transparent substrate, which is on the opposite side of the PET substrate than the cited PDMS transfer release layer), wherein
the organic photovoltaic device is semitransparent and flexible (see Fig. 1 depicting cited optoelectronic device capable of partially transmitting radiation reading on the claimed semitransparent; the cited organic photovoltaic device is 

Kaltenbrunner et al. does not disclose a transfer film comprising a pressure-sensitive adhesive on an opposite side of the organic photovoltaic device from the flexible transparent substrate.
However, Booth et al. discloses a transfer film for a photovoltaic type optoelectronic device (see Fig. 1) and discloses the transfer film comprising 
a flexible transparent substrate (18, Fig. 2 & see [0023]), 
a multilayer organic photovoltaic optoelectronic device (12 with bus bar layers 13a-b, Fig. 2 & see [0021]) like that of Kaltenbrunner et al., and 
a pressure-sensitive adhesive on an opposite side of the multilayer organic photovoltaic optoelectronic device from the flexible transparent substrate (such as pressure-sensitive adhesive 22, Fig. 2), 
wherein the pressure-sensitive adhesive is one of semitransparent and transparent and flexible (see [0026] disclosing pressure-sensitive adhesive 22 can be various semitransparent or transparent materials such as “EVA” which is flexible). 

Booth et al. discloses the adhesive operates as an encapsulant, structural protective backing, sealant, and as a mounting adhesive (see [0024] and Fig. 2 depicting photovoltaic device mounted to surface 30 via adhesive 22).

The combination of the transfer film of Kaltenbrunner et al. and the mounting adhesive of Booth et al. discloses 
the cited pressure sensitive adhesive, like EVA, which is flexible and configured to adhere and conform the organic photovoltaic device to a three-dimensional surface (recall adhesive 22 depicted in Fig. 2 of Booth et al. which is cited to be structurally capable of adhering and conforming the organic photovoltaic device to a three-dimensional surface of an aircraft as Fig. 2 depicts the photovoltaic device 12 adhered and conformed onto to a three-dimensional surface 30; the cited pressure sensitive adhesive is cited to read on the claimed “flexible” because it inherently comprises some degree of flexibility) 
upon removal of the support substrate and the transfer release layer from the flexible transparent substrate (see Kaltenbrunner et al. “substrate preparation” at right column, page 6 disclosing removal of cited glass support substrate and PDMS transfer release layer from cited PET flexible transparent substrate) 
such that light is capable of passing through the flexible transparent substrate, the organic photovoltaic device, and the pressure-sensitive adhesive from either side (recall cited pressure sensitive adhesive of Booth et al. such as .
Claims 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Booth et al. (U.S. Pub. No. 2011/0197955 A1), as applied to claims 1, 3-5, 7-9, 11, 12, and 17-19 above, and in further view of Zhao et al. (U.S. Pub. No. 2014/0000681 A1).
With regard to claims 13 and 20, independent claim 11 is obvious over Kaltenbrunner et al. in view of Booth et al. under 35 U.S.C. 103 as discussed above. 
Modified Kaltenbrunner et al. does not disclose wherein the support substrate is a flexible material such as a polymer or metal foil compatible with roll-to-roll manufacturing techniques.
However, Zhao et al. discloses photovoltaic transfer films and discloses glass substrates, like that cited in Kaltenbrunner et al., can be used as well as flexible polymer materials (see [0055]). Zhao et al. discloses cells with flexible polymer substrates, even with release layers, can be formed via roll-to-roll manufacturing (see [0046]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the transfer film of modified Kaltenbrunner et al. to include using a flexible polymer substrate, as taught in Zhao et al., because the selection of a known material based on its suitability for its intended use, in the instant 
With regard to claim 14, dependent claim 13 is obvious over Kaltenbrunner et al. in view of Booth et al. and Zhao et al. under 35 U.S.C. 103 as discussed above. Modified Kaltenbrunner et al. discloses a method of manufacture of the transfer film of claim 13 comprising: 
coating the support substrate with the transfer release layer (recall the substituted flexible polymer substrate, which is cited to read on the claimed “flexible foil”, discloses in “Substrate and preparation” at right column page 6 of Kaltenbrunner et al. is coated with the cited PDMS transfer release material), 
laminated the support substrate and the transfer release layer with the flexible transparent substrate (recall PET flexible transparent substrate in Kaltenbrunner et al. at right column, page 6 laminated to cited glass support substrate and PDMS transfer release layer), 
coating the flexible transparent substrate with the organic photovoltaic device (recall multilayer PEDOT:PSS/P3HT:PCBM type solar cells at right column, page 6 of Kaltenbrunner et al.), and 
coating the organic photovoltaic device with the pressure-sensitive adhesive (recall pressure-sensitive adhesive taught by Booth et al.) and 
utilizing solution-processing (see “Device fabrication” at right column, page 6 of Kaltenbrunner et al.).


However, Zhao et al. discloses cells with flexible polymer substrates, even with release layers, can be formed via roll-to-roll manufacturing (see [0046]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of modified Kaltenbrunner et al. to form the transfer film all in a roll-to-roll manner as suggested by Zhao et al. because it would have provided for a conventional and predictable means of manufacturing the flexible photovoltaic device; especially since one of ordinary skill in the art have reasonable expectation of success in manufacturing flexible polymer based photovoltaic devices with roll-to-roll manufacturing techniques. The method of modified Kaltenbrunner et al. is cited to allow low-cost, high-throughput manufacturing because it is inherently lower cost than a higher cost process and is a higher throughput process than a lower throughout process.
Claims 6, 10, 16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Booth et al. (U.S. Pub. No. 2011/0197955 A1), as applied to claims 1, 3-5, 7-9, 11, 12, and 17-19 above, and in further view of Chung (U.S. Pub. No. 2011/0300664 A1) and Shrotriya et al. (U.S. Pub. No. 2009/0229667 A1).
With regard to claims 6, 10, and 16, dependent claims 4 and 8 are obvious over Kaltenbrunner et al. in view of Booth et al. and Chung under 35 U.S.C. 103 as discussed above. Kaltenbrunner et al. teaches the conformal organic photovoltaic device having a 
a support substrate (Kaltenbrunner et al.: see “Substrate preparation” at right column, page 6 disclosing “Rigid glass slides…serving as supporting substrates”), 
a transfer release layer laminated between the support substrate and the flexible transparent substrate (Kaltenbrunner et al.: such as the PDMS transfer release layer disclosed in “Substrate preparation” at right column, page 6 adhered between the cited glass support substrate and cited PET flexible transparent substrate),
the support substrate, the flexible transparent substrate, the transfer release layer, the organic photovoltaic device, and the pressure-sensitive adhesive forming a transfer film (cited glass support substrate, PET flexible transparent substrate, PDMS transfer release layer, and PEDOT:PSS/P3HT:PCBM type organic photovoltaic device of Kaltenbrunner et al. modified to include the cited pressure-sensitive adhesive of Booth et al. are cited to read on the claimed "transfer film" as it is a thin film for transferring the PEDOT:PSS/P3HT:PCBM type organic photovoltaic device) wherein
the organic photovoltaic device is on an opposite side of the flexible transparent substrate from the transfer release layer (Kaltenbrunner et al.: see “Device fabrication” section at right column, page 6 disclosing the cited conformal organic photovoltaic device deposited on the cited PET flexible 

Modified Kaltenbrunner et al. does not disclose a method of manufacturing the electricity-generating coating of claim 6 wherein the method comprises applying a transfer film to a three-dimensional window surface in such a way as to adhere the pressure-sensitive adhesive to an interior surface of the three-dimensional window surface, providing conformal adhesion of the transfer film to the three-dimensional window surface using press-forming, and removing the support substrate and the transfer release layer from the transfer film leaving the transfer film on the three-dimensional window surface.
However, Kaltenbrunner et al. discloses a coating for a conformal organic photovoltaic device and discloses removal of the support substrate and transfer release film after adhering the conformal organic photovoltaic device to a surface (see Kaltenbrunner et al. “substrate preparation” at right column, page 6 disclosing removal of cited glass support substrate and PDMS transfer release layer; see FIG. 1a-e depicting conformal organic photovoltaic device adhered to compressed curved surface) and Booth et al. is cited to teach including a pressure-sensitive adhesive to adhere the  conformal organic photovoltaic device to a surface (recall modification of Kaltenbrunner et al. with the pressure-sensitive adhesive of Booth et al. which is cited to implicitly suggests “press-forming” as some amount of pressure/force acts on the cited pressure-sensitive adhesive and photovoltaic device when adhered to the surface).

However, Shrotriya et al. discloses a flexible organic photovoltaic cell and discloses it is conventionally known to apply the devices on three-dimensional windows, and even on commercial aircrafts (see [0111]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of modified Kaltenbrunner et al. to include applying the transfer film to a three-dimensional commercial aircraft window as taught by Shrotriya et al. because it would have provided a conventional application for the photovoltaic transfer films; especially since one of ordinary skill would have reasonable expectation of success. As to claim 16, the only other difference between the invention, as claimed, and the method of modified Kaltenbrunner et al. is that the commercial aircraft window is curved. However, it would have been obvious to a person having ordinary skill in the art to have tried to adhere the transfer film to a curved commercial aircraft window surface because a curved window surface is one in a finite number of window surfaces, finite options being planar and curved, within the technical grasp of a skill artesian (see MPEP 2143 E) which would have provided reasonable expectation of success based on the flexibility of the transfer film. 
The application of the transfer film of modified Kaltenbrunner et al. is cited to read on the claimed “interior surface of the curved window surface/three-dimensional window surface” as the application of the transfer film is applied on “an interior surface” of the cited window of an aircraft, or a surface away from the perimeter towards the 
The application of the transfer film of modified Kaltenbrunner et al. is cited to teach the claimed “removing the support substrate and the transfer release layer from the transfer film leaving the transfer film on the three-dimensional window surface” as the cited support substrate and cited transfer release film are removed and a portion of the cited transfer film, the conformal organic photovoltaic device, would remain adhered to the three-dimensional window surface.
Kaltenbrunner et al., as modified above to be applied on a curved surface of a three-dimensional window surface of an aircraft teaches
the conformal organic photovoltaic device has a curved surface (see Fig. 1(a-e) of Kaltenbrunner et al. depicting the cited conformal organic photovoltaic device having a curved surface; the modification to Kaltenbrunner et al. to be applied to the curved surface of a three-dimensional window surface of an aircraft as suggested by Shrotriya et al. above is cited  to provide for the curved surface of the conformal organic photovoltaic device) 
structurally capable of engaging a first curved surface of the pressure-sensitive adhesive (the cited curved surface of the conformal organic photovoltaic device of Kaltenbrunner et al. is cited to be structurally capable of engaging a first curved surface of the pressure-sensitive adhesive because the combination of the electricity-generating coating of Kaltenbrunner et al. to include a pressure-sensitive adhesive on the opposite side of the conformal organic photovoltaic device from the flexible transparent substrate as taught by Booth et al. as cited in 
the pressure-sensitive adhesive has a second curved surface structurally capable of engaging the curved surface of the three-dimensional window surface (the cited pressure-sensitive adhesive of modified Kaltenbrunner et al. is cited as having a second curved surface engaging the curved surface of the three-dimensional window surface of an aircraft because the combination of the electricity-generating coating of Kaltenbrunner et al. to include a pressure-sensitive adhesive on the opposite side of the conformal organic photovoltaic device from the flexible transparent substrate as taught by Booth et al. as cited in the rejection of claim 1 above, and the application of the coating onto a curved surface of the three-dimensional window surface of an aircraft as suggested by Shrotriya et al. above necessarily includes engagement of a second curved surface of the pressure sensitive adhesive interfacing the curved surface of the three-dimensional window surface of the aircraft corresponding to the curved surface of the three-dimensional window surface of the aircraft).

The combination of the electricity-generating coating of Kaltenbrunner et al. and the mounting adhesive of Booth et al., applied on a curved surface of a three-dimensional 
However, Chung teaches a solar cell (see TITLE) and teaches conventional bonding techniques, even using adhesives like EVA (see for example [0116]), can include heated rolling lamination processes “so that all air or other gas is pressed out ahead of the laminating edge and tends not to become trapped or form bubbles or voids, which can lead to de-lamination” (see [0112]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the combination of the electricity-generating coating of Kaltenbrunner et al. and the mounting adhesive of Booth et al., as applied to the curved surface suggested by Shrotriya et al., to be configured to be adapted to the lamination technique taught by Chung, which presses out “all air”, because it would have led to avoiding bubbles or voids that can lead to de-lamination. The combination of Kaltenbrunner et al., Booth et al., Chung, and Shrotriya et al. teaches the claimed “such that any air entrained between the conformal organic photovoltaic device and the pressure-sensitive adhesive may be removed” and “such that any air entrained between the second curved surface of the pressure-sensitive adhesive and the curved surface of the three-dimensional window surface may be removed” as Chung exemplifies lamination processes “so that all air” is pressed out.
With regard to claim 22, independent claim 1 is obvious over Kaltenbrunner et al. in view of Booth et al. under 35 U.S.C. 103 as discussed above.
Modified Kaltenbrunner et al. does not disclose further comprising the three-dimensional window surface. 
However, Shrotriya et al. discloses a flexible organic photovoltaic cell and discloses it is conventionally known to apply the devices on three-dimensional windows, and even on commercial aircrafts (see [0111]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of modified Kaltenbrunner et al. to include applying the transfer film to a three-dimensional aircraft window as taught by Shrotriya et al. because it would have provided a conventional application for the photovoltaic transfer films; especially since one of ordinary skill would have reasonable expectation of success. The only other difference between the invention, as claimed, and the method of modified Kaltenbrunner et al. is that the aircraft window is curved, and with a varying curved surface. However, it would have been obvious to a person having ordinary skill in the art to have tried to adhere the transfer film to a curved three-dimensional aircraft window surface because a curved window surface is one in a finite number of window surfaces, finite options being planar and curved, within the technical grasp of a skill artesian (see MPEP 2143 E) which would have provided reasonable expectation of success based on the flexibility of the transfer film. It would have also been obvious to a person having ordinary skill in the art to have tried to adhere the transfer film to a three-dimensional aircraft window with a uniform curved surface and a three-dimensional commercial aircraft window with a varying curved surface because a 
The combination of the electricity-generating coating of Kaltenbrunner et al. and the mounting adhesive of Booth et al., applied on a curved surface of a three-dimensional window surface of an aircraft as suggested by Shrotriya et al., does not explicitly  teach the claimed “such that any air entrained between the conformal organic photovoltaic device and the pressure-sensitive adhesive may be removed”.
However, Chung teaches a solar cell (see TITLE) and teaches conventional bonding techniques, even using adhesives like EVA (see for example [0116]), can include heated rolling lamination processes “so that all air or other gas is pressed out ahead of the laminating edge and tends not to become trapped or form bubbles or voids, which can lead to de-lamination” (see [0112]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the combination of the electricity-generating coating of Kaltenbrunner et al. and the mounting adhesive of Booth et al., as applied to the curved surface suggested by Shrotriya et al., to be configured to be adapted to the lamination technique taught by Chung, which presses out “all air”, because it would have led to avoiding bubbles or voids that can lead to de-lamination. The combination of Kaltenbrunner et al., Booth et al., Chung, and Shrotriya et al. teaches the claimed “such that any air entrained between the conformal organic photovoltaic device and the .
Claims 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Booth et al. (U.S. Pub. No. 2011/0197955 A1), as applied to claims 1, 3-5, 7-9, 11, 12, and 17-19 above, and in further view of Shrotriya et al. (U.S. Pub. No. 2009/0229667 A1).
With regard to claim 15, independent claim 1 and dependent claims 3 are obvious over Kaltenbrunner et al. in view of Booth et al. under 35 U.S.C. 103 as discussed above. Modified Kaltenbrunner et al. discloses an electricity-generating coating further comprising 
a support substrate (Kaltenbrunner et al.: see “Substrate preparation” at right column, page 6 disclosing “Rigid glass slides…serving as supporting substrates”), 
a transfer release layer laminated between the support substrate and the flexible transparent substrate (Kaltenbrunner et al.: such as the PDMS transfer release layer disclosed in “Substrate preparation” at right column, page 6 adhered between the cited glass support substrate and cited PET flexible transparent substrate),
the support substrate, the flexible transparent substrate, the transfer release layer, the conformal organic photovoltaic device, and the pressure-sensitive adhesive forming a transfer film (cited glass support substrate, PET flexible 
the conformal organic photovoltaic device is on an opposite side of the flexible transparent substrate from the transfer release layer (Kaltenbrunner et al.: see “Device fabrication” section at right column, page 6 disclosing the cited conformal organic photovoltaic device deposited on the cited PET flexible transparent substrate, which is on the opposite side of the PET substrate than the cited PDMS transfer release layer). 

Modified Kaltenbrunner et al. does not disclose applying the transfer film to the three-dimensional window surface of the aircraft in such a way as to adhere the pressure-sensitive adhesive to the window surface, providing conformal adhesion of the transfer film to the three-dimensional window surface using press-forming, and removing the support substrate and the transfer release layer leaving remaining components of the flexible transparent substrate, the conformal organic photovoltaic device, and the pressure-sensitive adhesive of the transfer film. 
However, Kaltenbrunner et al. discloses a transfer film for a conformal organic photovoltaic device and discloses removal of the support substrate and transfer release film after adhering the conformal organic photovoltaic device to a surface (see Kaltenbrunner et al. “substrate preparation” at right column, page 6 disclosing removal of 
The only difference between the invention, as claimed, and the method of modified Kaltenbrunner et al. is the explicit application of applying the transfer film specifically to an aircraft window surface.
However, Shrotriya et al. discloses a flexible organic photovoltaic cell and discloses it is conventionally known to apply the devices on three-dimensional windows, and even on commercial aircrafts (see [0111]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of modified Kaltenbrunner et al. to include applying the transfer film to a three-dimensional aircraft window as taught by Shrotriya et al. because it would have provided a conventional application for the photovoltaic transfer films; especially since one of ordinary skill would have reasonable expectation of success. The application of the transfer film of modified Kaltenbrunner et al. is cited to teach the claimed “removing the support substrate and the transfer release layer from the transfer film leaving the transfer film on the three-dimensional window surface” as the cited support substrate and cited transfer release film are removed and a 
With regard to claim 21, independent claim 1 is obvious over Kaltenbrunner et al. in view of Booth et al. under 35 U.S.C. 103 as discussed above.
Modified Kaltenbrunner et al. does not disclose further comprising the three-dimensional window surface. 
However, Shrotriya et al. discloses a flexible organic photovoltaic cell and discloses it is conventionally known to apply the devices on three-dimensional windows, and even on commercial aircrafts (see [0111]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of modified Kaltenbrunner et al. to include applying the transfer film to a three-dimensional commercial aircraft window as taught by Shrotriya et al. because it would have provided a conventional application for the photovoltaic transfer films; especially since one of ordinary skill would have reasonable expectation of success. The only other difference between the invention, as claimed, and the method of modified Kaltenbrunner et al. is that the commercial aircraft window is curved, and with a uniform curved surface or a varying curved surface. However, it would have been obvious to a person having ordinary skill in the art to have tried to adhere the transfer film to a curved three-dimensional commercial aircraft window surface because a curved window surface is one in a finite number of window surfaces, finite options being planar and curved, within the technical grasp of a skill artesian (see MPEP 2143 E) which would have provided reasonable expectation of success based on the flexibility of the transfer film. It would have also been obvious to a .

Response to Arguments
Applicant's arguments filed March 25, 2021 have been fully considered but they are not persuasive.
Applicant argues in the response that since Booth et al. teaches adhesive layer can comprise various substances, even if one substance is transparent or semitransparent it does not mean the adhesive layer is transparent or semitransparent because the adhesive layer may be made of other substances, included substances not on the list. However, this argument is not persuasive.
While Booth et al. teaches the adhesive layer may include various substances, Booth et al. also teaches the adhesive layer can be EVA (see [0026] “The adhesive layer 22 may be comprised of various substances, such as…EVA…and/or vinyl chloride.”).
The rejections of the claims points out a selection of EVA, which would provide for a transparent/semitransparent adhesive layer. The rejections of the claims do not cite and do not rely on Booth et al. using a plurality of substances. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        May 28, 2021